[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] OPINION
Willie C. Young (who is unrelated to the writer) is appealing from the decision of the Common Pleas Court overruling Young's motion for judicial release pursuant to R.C. § 2929.20. This court has already held that R.C. 2929.20 is not available to offenders whose offenses were committed prior to July 1, 1996, citing Statev. Rush (1998), 83 Ohio St.3d 53. State v. Goff (Oct. 2, 1998), Greene App. No. 97 CA 131, unreported.
Mr. Young committed his offenses in 1991. His present appeal is without merit, and the judgment of the Common Pleas Court is affirmed.
GRADY, P.J. and BROGAN, J., concur.
Copies mailed to:
Robert K. Hendrix
Willie C. Young
Hon. Thomas M. Rose